DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is rendered indefinite because it is unclear if the concentration of the aliphatic polyamide is at least 50 wt% OR at least 60 wt% OR at least 70 wt% OR at least 80 wt% OR at least 90 wt% OR at least 95 wt% OR at least 99.5 wt%.  For purposes of examination, Examiner is interpreting the claim to refer to the concentration of the aliphatic polyamide is at least 50 wt%.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 15 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Zhang et al., U.S. Pre Grant Publication 2013/0203910.
	Regarding claims 1-3, Zhang discloses a polyamide resin composition comprising at least one aliphatic polyamide wherein the at least one polyamide can include polyamide 6,10 or polyamide 6,6 [0008- 0009 and 0021-0022].



    PNG
    media_image1.png
    128
    394
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    165
    306
    media_image2.png
    Greyscale

Paragraph 0014 discloses that the composition includes at least one reinforcing agent.

	Regarding claim 4, example 1 in Table 1 discloses that the polyamide 66 is present in the polymer blend [polymer matrix] in the amount of 59.9 wt%.

	Regarding claim 6, paragraph 0015 discloses that the composition includes an antioxidant.

	Regarding claim 7, paragraphs 0031-0032 discloses that the composition can include a halogen-free flame retardant.

	Regarding claim 8, example 1 in Table 1 discloses that the polymeric blend is present in composition in an amount of 34.2 wt %.

	Regarding claim 9, paragraph 0014 discloses that the reinforcing agent can include carbon fibers or glass fibers.

	Regarding claim 10, examples 1-4 disclose that the glass fiber is present in the amount of 50 wt% [Table 1].
Regarding claim 15, paragraph 0016 discloses that the polyamide resin composition can be used for a portable electronic device such as a mobile telephone.


Claims 1-4, 6-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kirchner et al., U.S. Pre Grant Publication 2010/0291819.
	Regarding claims 1-4, 9 and 14, Kirchner discloses a polyamide composition includes polyamide 6,6 and a continuous woven glass fabric [0030 and 0062].  



    PNG
    media_image3.png
    262
    490
    media_image3.png
    Greyscale


	Regarding claim 6, paragraph 0032 discloses that the composition can include an antioxidant.

	Regarding claim 7, paragraph 0036 discloses halogen-free flame retardants such as metal oxides of aluminum, iron, titanium, manganese, magnesium, zirconium, zinc, molybdenum, cobalt, bismuth, chromium, tin, antimony, nickel, copper and tungsten.
	Regarding claim 11, paragraph 0056 discloses horizontal body panels [unidirectional component.

	Regarding claim 12, reference claim 12 discloses a sheet structure [tape].

	Regarding claim 13, paragraph 0056 discloses multidirectional composites such as cross car beams 

	Regarding claim 15, paragraph 0055 discloses that the composition can be used for automotive and aerospace applications.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) & (a)(2)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al., U.S. Pre Grant Publication 2013/0203910.

	Zhang, above, remains relied upon for claim 1.
	Zhang discloses a polyamide resin composition comprising at least one aliphatic polyamide wherein the at least one polyamide can include polyamide 6,10 or polyamide 6,6 [0008- 0009 and 0021-0022].

    PNG
    media_image1.png
    128
    394
    media_image1.png
    Greyscale


	Zhang teaches the claimed invention but fails to teach that the aliphatic polyamide is crystalline.  It is reasonable to presume that the aliphatic polyamide of Zhang is crystalline.  Said presumption is based upon Zhang’s disclosure of polyamide 6,10.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Additional relevant prior art not cited:  Park, U.S. Pre Grant Publication 2017/0130049.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786